 Case 2:20-cv-02291-DOC-KES Document 293 Filed 04/27/21 Page 1 of 7 Page ID #:7901




 1   MICHAEL N. FEUER, City Attorney (SBN 111529)
     KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3   ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
     JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 4   200 North Main Street, City Hall East, 7th Floor
 5   Los Angeles, California 90012
     Telephone: 213-978-4681
 6   Facsimile: 213-978-7011
 7   Email: Scott.Marcus@lacity.org

 8   Attorneys for Defendant
 9   CITY OF LOS ANGELES

10                            UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13   LA ALLIANCE FOR HUMAN RIGHTS,           Case No. CV 20-02291 DOC (KES)
14   et al.,
                                             DEFENDANT CITY OF LOS
15              Plaintiffs,                  ANGELES’ SUBMISSION OF
16                                           REPORTS PURSUANT TO
     v.                                      PRELIMINARY INJUNCTION
17                                           ORDER [DKT. 277]
18   CITY OF LOS ANGELES, et al.,
19              Defendants.                  Hon. David O. Carter
20                                           United States District Judge
21
22
23
24
25
26
27
28
 Case 2:20-cv-02291-DOC-KES Document 293 Filed 04/27/21 Page 2 of 7 Page ID #:7902



 1         In compliance with Section V(2)(a)(iv)1 of the Preliminary Injunction Order
 2   (“Order”) issued by this Court on April 20, 2021 [Dkt 277], Defendant City of Los
 3   Angeles (“City”) hereby submits reports from Mayor Eric Garcetti and the Los Angeles
 4   City Council explaining why an emergency declaration has not been issued. The reports
 5   from Mayor Garcetti and the City Council are attached hereto as Exhibits A and B,
 6   respectfully.
 7
 8   DATED: April 27, 2021          MICHAEL N. FEUER, City Attorney
                                    KATHLEEN A. KENEALY, Chief Deputy City Attorney
 9                                  SCOTT MARCUS, Senior Assistant City Attorney
10                                  ARLENE N. HOANG, Deputy City Attorney
                                    JESSICA MARIANI, Deputy City Attorney
11
12                                  By: /s/ Scott Marcus
                                    SCOTT MARCUS, Senior Assistant City Attorney
13                                  Counsel for Defendant City of Los Angeles
14
15
16
17
18
19
20
21
22
23
24
25
     1
       The Court declined to stay this portion of the Order. See Amended Order Granting In
26
     Part and Denying In Part Defendants’ Ex Parte Applications To Stay [Dkt. 287].
27   Complying with this non-stayed provision of the Order in no way waives any argument
28   the City may make to stay or challenge the Order on appeal.
                                               1
                     DEFENDANT CITY OF LOS ANGELES’ SUBMISSION OF REPORTS
                      PURSUANT TO PRELIMINARY INJUNCTION ORDER [DKT. 277]
Case 2:20-cv-02291-DOC-KES Document 293 Filed 04/27/21 Page 3 of 7 Page ID #:7903




                             EXHIBIT A
Case 2:20-cv-02291-DOC-KES Document 293 Filed 04/27/21 Page 4 of 7 Page ID #:7904




   April 26, 2021

   The Honorable David O. Carter
   United States District Court for the Central District of California
   Ronald Reagan Federal Building and U.S. Courthouse
   411 West Fourth Street, Courtroom 9 B
   Santa Ana, CA 92701-4516

   Re: LA Alliance for Human Rights, et al. v. City of Los Angeles, et al., Case No. 2:20-cv-
   02291-DOC-KES

   Dear Judge Carter:

   This letter responds to your April 20th order to explain my position on the declaration of
   a local emergency regarding homelessness in the City of Los Angeles.

   There is no precedent nor clear authority for using a local emergency declaration for a
   decades-long social crisis involving multiple government systems as opposed to a
   natural disaster (e.g. fires, earthquakes), civil unrest, or the current COVID public health
   emergency. As a City, we have determined that a declaration of an emergency will not
   provide me as Mayor, nor the members of the Los Angeles City Council, with any
   additional authority or powers in support of our commitment to implement immediate
   and comprehensive solutions to address the crisis of people experiencing
   homelessness in the City of Los Angeles.

   The City is currently operating under the following declarations and legal authority:
              ● A 2015 declaration of a shelter crisis pursuant to Government Code
                  Section 8698 et seq.
              ● The 2019 amendments to LAMC Sections 12.80 and 12.81 to align the
                  City’s shelter crisis regulations with the Government Code.
              ● The 2021 declaration of the COVID-19 emergency pursuant to the Los
                  Angeles City Charter and LAAC Section 8.27.
Case 2:20-cv-02291-DOC-KES Document 293 Filed 04/27/21 Page 5 of 7 Page ID #:7905

   The Honorable David Carter
   April 26, 2021
   Page 2 of 2

   Together these provisions provide the City with the authority, for example, to use public
   facilities for housing, to access certain funding streams, and to allow for a more nimble
   procurement and contracting process. Additionally, I am reserving the right to continue
   emergency powers related to homelessness past the conclusion of the COVID-19
   pandemic emergency.

   Finally, as the Court is aware, the proposed City budget released last week allocates
   nearly $1 billion to confronting and solving the crisis of homelessness -- a recognition of
   the magnitude of this moral challenge and the vast effort required to address it. Once
   approved by the City Council, this budget, along with funds coming from federal, state,
   and local sources, will provide the City for the first time with the resources for a full-
   scale, FEMA-level response to this crisis.

   As Mayor, I remain fully committed to quickly advancing solutions that work and keeping
   our City on the path to providing housing, healing, and hope to our most vulnerable
   neighbors.

   Respectfully submitted,




   ERIC GARCETTI
   Mayor of Los Angeles
Case 2:20-cv-02291-DOC-KES Document 293 Filed 04/27/21 Page 6 of 7 Page ID #:7906




                             EXHIBIT B
Case 2:20-cv-02291-DOC-KES Document 293 Filed 04/27/21 Page 7 of 7 Page ID #:7907
